FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      February 25, 2015
                      UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                       TENTH CIRCUIT


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

 v.                                                          No. 14-6106
                                                     (D.C. No. 5:04-CR-00075-F-1)
 KELVIN B. SCOTT, JR.,                                       (W.D. Okla.)

               Defendant - Appellant.


                              ORDER AND JUDGMENT*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       After examining defense counsel’s Anders brief and the appellate record, this panel

has determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       Appellant Kelvin Scott was released from a 120-month term of imprisonment in

January 2013 on a three-year period of supervised release. In April 2014, Appellant was

arrested for several violations of his supervised release. At a hearing held on April 29,

2014, he admitted to committing these violations and asked the district court to send him


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to inpatient residential substance abuse treatment instead of prison. However, the district

court concluded that a term of imprisonment would be appropriate. The court revoked his

supervised release and sentenced him to nine months’ imprisonment, followed by a

twenty-seven-month period of supervised release. The court imposed the same conditions

that applied to Appellant’s first term of supervised release, plus an additional condition

requiring Appellant to submit to “a search of his person, property, or any automobile

under his control to be conducted in a reasonable manner and at a reasonable time, for the

purpose of detecting illegal drugs at the direction of the probation officer upon reasonable

suspicion.” (R. at 43.)

       On appeal, Appellant’s counsel filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), explaining why counsel believes there to be no meritorious grounds for

appeal. Appellant was provided with an opportunity to respond, but he declined to do so.

The government also declined to file an answer brief.

       In her Anders brief, defense counsel suggested Appellant could potentially appeal

the district court’s decision to impose a nine-month period of incarceration rather than

ordering Appellant to undergo inpatient treatment. However, any possible challenges to

the district court’s imposition of the nine-month sentence have been mooted by

Appellant’s recent release from prison. See United States v. Meyers, 200 F.3d 715, 722

(10th Cir. 2000). We accordingly lack jurisdiction to consider any such arguments. See

id. at 72. Defense counsel did raise one potential argument that might withstand a

mootness challenge—an argument that the district court erred in imposing the additional

                                             -2-
special condition of supervised release that will require Appellant to submit to a search if

the probation officer believes there is reasonable suspicion warranting a search.

However, even if this argument is not moot, we see no error in the imposition of this

condition, much less plain error. We therefore GRANT counsel’s motion to withdraw

and DISMISS the appeal.

                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-